WOLF, Judge.
Appellant raises two points on appeal: 1) Whether the trial court erred in allowing three state witnesses to testify to hearsay statements made by the child victim, and 2) whether the trial court had jurisdiction to resentence the appellant and enter an amended sentencing order after appellant had filed an appeal. We find no merit as to issue I, and affirm without further discussion.
As to issue II, while it appears that the original sentence was illegal, the trial court lacked jurisdiction to amend the sentence after the notice of appeal was filed in this court. Kelly v. State, 369 So.2d 493 (Fla. 1st DCA 1978). In the interest of judicial economy, we affirm the judgment, but remand for imposition of the sentence in accordance with the penalty for violation of section 776.082(1), Florida Statutes (1991).
BARFIELD and BENTON, JJ., concur.